DETAILED ACTION

Response to Arguments
Applicant’s arguments, see page 6, filed 04/05/2021, with respect to the rejection of claim 7 under 35 USC 103 have been fully considered.  Brahma (US 2016/0202298) and Nakamura (US 2009/0058435) do not explicitly teach the reference trace as being linear or non-linear. Brahma and Nakamura only show circuit diagrams that show electrical connections between nodes, and do not show the structural diagrams with the traces as they are placed or printed on the substrate. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new grounds of rejection is made in view of a generally linear trace being one of a finite number of identified, predictable solutions with a reasonable expectation of success in providing the shortest path between two points, adding the least possible additional resistance, using the least possible trace material and providing an electrical connection between the two points.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brahma et al. (US 2016/0202298 A1, Pub. Date July 14, 2016, herein Brahma) in view of Nakamura (US Pre-Grant Pub 2009/0058435 A1, Pub. Date March 5, 2009).
Regarding Claim 1, Brahma teaches: 
A method of testing bonding of a sensor assembly (par 0009, Based on these measurements and the measurement of trace resistances in a dummy flexible printed circuit, the test equipment may measure bond resistances for bonds between the display driver integrated circuit and the display substrate and between the flexible printed circuit and the display substrate.), said method comprising: 
measuring (74, Fig 5) a reference resistance (RFPC, Fig 5) along a… reference trace (62, Fig 5) defined by conductive material 
measuring (68-72, Fig 5) a test resistance (par 0052, RFPC+RFOG+RCOG) along a test trace defined by conductive material on the integrated circuit (24, Fig 2), conductive material on the detector array (20, Fig 2, par 0025, Display driver circuitry may be used to receive image data from control circuitry 16 and to provide corresponding data and control signals to the array of pixels in display 14. Display driver circuitry for display 14 may include thin-film transistors on substrate 22 and one or more integrated circuits such as illustrative display driver integrated circuit 24 of FIG. 2.), and at least two connection bumps (30, Fig 2; the iterations of 30 connecting 26 to bonding the detector array (14, 20, Fig 2, par 0022, A touch sensor for display 14 may be based on an array of capacitive touch sensor electrodes, acoustic touch sensor structures, resistive touch components, force-based touch sensor structures, a light-based touch sensor, or other suitable touch sensor arrangements) to the integrated circuit (24, Fig 2); 
subtracting the reference resistance from the test resistance to determine a bond resistance (76, Fig 6, par 0054, Subtracting the value of RFPC that was measured at step 74 from equation 1 results in the desired measured value of RFOG+RCOG (step 76).) with a processor (16, Fig 1); and 
comparing the bond resistance to a predetermined resistance value (78, Fig 5, par 0055, At step 78, actions may be taken based on this measured resistance value. If, for example, bond resistance is satisfactory (e.g., if measured bond resistance is below a predetermined threshold value and is stable when compared across samples), it can be concluded that the bonds for display 14 are being formed satisfactorily during manufacturing. If, however, bond resistance is high or is trending high after taking a number of samples on different displays, corrective action may be taken (e.g., bond formation parameters may be adjusted, bonds can be subjected to further inspection, etc.).).
Brahma does not explicitly teach:
a reference resistance along a… reference trace defined by conductive material on at least one of an integrated circuit and a detector array; 
However, Nakamura teaches:
a reference resistance (R2, 20-12, Fig 6) along a… reference trace (44, 48, Fig 4) defined by conductive material on at least one of an integrated circuit (12-11, Fig 4) and a detector array; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Nakamura by having a reference resistance along a reference trace defined by conductive material on at least one of an integrated circuit and a detector array because it is one of a finite number of identified, predictable solutions, with a reasonable expectation of success for allowing the checking of the resistance of the flexible printed circuit.

Brahma and Nakamura do not explicitly teach structural drawings that show:
a generally linear reference trace
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahman and Nakamura by having a generally linear reference trace because a linear trace is one of a finite number of identified, predictable solutions with a reasonable expectation of success in providing 

Regarding Claims 2, 3 and 8, Brahma teaches:
[Claim 2] sending an alert in response to the bond resistance being greater than the predetermined resistance value (78, Fig 6, par 0055). repeating over time (par 0008, During testing, test equipment makes measurements on the display using the switches of the display driver integrated circuit.; par 0029, Bond resistance measurements may therefore be used in monitoring manufacturing operations to ensure that bond formation processes are being performed satisfactorily.; ) said measuring the reference resistance along the reference trace, said measuring the test resistance along the test trace, and subtracting the reference resistance from the test trace to determine the bond resistance (Fig 6). 

[Claim 3] repeating over time (par 0008, During testing, test equipment makes measurements on the display using the switches of the display driver integrated circuit.; par 0029, Bond resistance measurements may therefore be used in monitoring manufacturing operations to ensure that bond formation processes are being performed satisfactorily.; ) said measuring the reference resistance along the reference trace, said measuring the test resistance along the test trace, and subtracting the reference resistance from the test trace to determine the bond resistance (Fig 6).

[Claim 8] the test trace is defined through a plurality of connection bumps (30, Fig 2; the iterations of 30 connecting 26 to 28; par 0026, conductive material 30 may be solder; par 0038, The solder connections between display driver integrated circuit 24 and substrate 22 are associated with chip-on-glass bond resistances RCOG.). 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brahma in view of Nakamura and further in view of Mutnury et al. (US Pre-Grant Pub 2015/0241504, Pub. Date August 27, 2015, herein Mutnury).
Regarding Claims 4-6, Brahma and Nakamura do not teach the limitations.
However, Mutnury teaches:
[Claim 4] comparing a plurality of bond resistances over time and extrapolating at least one future bond resistance (par 0025, By equipping the spacer pads with external contacts, the change in resistance of the spacer pads, either singly or in a daisy chain arrangement, may be monitored over time. This change in resistance may provide an indirect indication of the health of the BGA solder joints due to common mechanical stresses between the BGA solder joints and the spacer pads. In this manner, monitoring of the change in resistance may be used for predictive failure analysis, real-time .

[Claim 5] comparing the at least one future bond resistance to the predetermined resistance value and predicting a time until failure (par 0025).

[Claim 6] sending an alert in response to predicted time until failure is less than a predetermined value (par 0025).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma and Nakamura in view of Ludwig by having comparing a plurality of bond resistances over time and extrapolating at least one future bond resistance, comparing the at least one future bond resistance to the predetermined resistance value and predicting a time until failure and sending an alert in response to predicted time until failure is less than a predetermined value because it allows for one to know the overall health of the solder joints and enables a more controlled and less costly operation of the system as taught by Mutnury (par 0025).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brahma in view of Nakamura and further in view of Ludwig et al. (US Pre-Grant Pub 2014/0375977 A1, Pub. Date December 25, 2014, herein Ludwig).
Regarding Claim 9, Brahma teaches:
a detector array having a plurality of photodetectors (14, 20, Fig 2, par 0022, A touch sensor for display 14 may be based on an array of capacitive touch sensor electrodes, acoustic touch sensor structures, resistive touch components, force-based touch sensor structures, a light-based touch sensor, or other suitable touch sensor arrangements); 
an integrated circuit (24, Fig 2, par 0025, display driver integrated circuit 24) bonded to said detector array (20, Fig 2) via a plurality of connection bumps (30, Fig 2; iterations of 30 between 26 and 28; par 0026, Conductive material 30 may be solder); 
a… reference trace defined by conductive material (62, Fig 5, par 0041, In the dummy circuit, shorting path 62 is used to short together a pair of flexible printed circuit traces of resistance R.sub.FPC that are coupled to pads HIFA_B2B and PIFA_B2B. A known current may be applied to the circuit of FIG. 5 and the resulting voltage drop measured using a voltmeter in equipment 52. Trace resistance R.sub.FPC may then be determined using Ohm's law.) 
a test trace (38, 40, 42, 32, 34, 36, 26, 30, 28, Fig 2, par 0025,  Display driver circuitry may be used to receive image data from control circuitry 16 and to provide defined by conductive material (par 0025) on said detector array (14, 20, Fig 2), at least two of said connection bumps (30, Fig 2), and conductive material (28, Fig 2) on said integrated circuit (24, Fig 2); 
a resistance measuring device (16, Fig 1, 2, par 0033, 0041) configured to independently measure a reference resistance along said reference trace (74, Fig 6) and a test resistance along said test trace (68-72, Fig 6, par 0052, RFPC+RFOG+RCOG); and 
a processor (46, Fig 1, 2, par 0056, If desired, control circuitry 16 may use circuitry of the type shown in FIG. 4 to make bond resistance; par 0027, In the example of FIG. 2, control circuitry 16 includes integrated circuits 46 that have been mounted on printed circuit board 44.; ) in communication with said resistance measuring device (52, Fig 3) and configured to receive the reference resistance and the test resistance, subtract the reference resistance from the test resistance to produce a bond resistance (par 0054, Subtracting the value of RFPC that was measured at step 74 from equation 1 results in the desired measured value of RFOG+RCOG (step 76)), and compare the bond resistance to a predetermined resistance value (78, Fig 5, par 0055, At step 78, actions may be taken based on this measured resistance value. If, for .
Brahma does not teach:
a… reference trace defined by conductive material on at least one of said integrated circuit and said detector array
However, Nakamura teaches:
a reference trace (44, 48, Fig 4) defined by conductive material (R2, 20-12, Fig 6) on at least one of said integrated circuit (12-11, Fig 4) and said detector array; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Nakamura by having a reference trace defined by conductive material on at least one of said integrated circuit and said detector array because it is one of a finite number of identified, predictable solutions, with a reasonable expectation of success for allowing the checking of the resistance of the flexible printed circuit.

Brahma and Nakamura do not teach:
A lidar sensor assembly
However, Ludwig teaches: 
A lidar sensor assembly (par 0016, Applicant discloses a LIDAR device and method suitable for imaging in a clear and degraded target environment.; par 0028, The detector array may be bump-bonded onto the ROIC. The resulting detector array may comprise dimensions of about 19.2.times.19.2 mm.): 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma and Nakamura in view of Ludwig by having a lidar sensor assembly because applying the known technique for testing bonds to the large number of photodetectors and their associated bonds in a LIDAR array requires resistance testing to yield the predictable result of determining the health of said bonds and determine the overall health of the LIDAR system.

Brahma, Nakamura and Ludwig do not explicitly teach structural drawings that show:
a generally linear reference trace
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahman and Nakamura by having a generally linear reference trace because a linear trace is one of a finite number of 

Regarding Claim 10, Brahma does not teach:
a human-machine interface in communication with said processor and configured to provide an alert when the bond resistance exceeds the predetermined resistance value
However, Nakamura teaches:
a human-machine interface in communication with said processor and configured to provide an alert when the bond resistance exceeds the predetermined resistance value (Fig 12, par 0041, When it exceeds the threshold voltage 68, a malfunction detection signal 70 is output. The malfunction detection signal 70 from the digital comparator 66 may be notified to the processor module 14, which is mounted, for example, on the synthetic-resin-made BGA package 12-12, so that the processor module 14 itself detects the malfunction, stops the self operation of it, and performs processes of degeneration. Moreover, the malfunction detection signal 70 from the digital comparator 66 can be subjected to error notification to an outside device so as to take necessary measures.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Nakamura by having a human-machine interface in communication with said processor and configured to provide an alert when the bond resistance exceeds the predetermined resistance value because it allows for necessary measures to be taken to prevent or repair the faulty bonds or overall device as taught by Nakamura (par 0041).

Regarding Claim 11, Brahma does not teach:
a communications interface in communication with said processor and configured to send an alert when the bond resistance exceeds the predetermined resistance value
However, Nakamura teaches:
a communications interface (78, Fig 11) in communication with said processor (74, Fig 11) and configured to send an alert when the bond resistance exceeds the predetermined resistance value (par 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Nakamura by having a communications interface in communication with said processor and configured to send an alert when the bond resistance exceeds the predetermined resistance value because 

Regarding Claim 12, Brahma teaches:
said processor (46, Fig 2) is further configured to repeat over time (par 0008, During testing, test equipment makes measurements on the display using the switches of the display driver integrated circuit.; par 0029, Bond resistance measurements may therefore be used in monitoring manufacturing operations to ensure that bond formation processes are being performed satisfactorily.) the measuring of the reference resistance along the reference trace, the measuring of the test resistance along the test trace, and the subtracting of the reference resistance from the test trace to determine the bond resistance (Fig 6).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brahma in view of Nakamura and further in view of Ludwig and further in view of Mutnury.
Regarding Claims 13-15, Brahma, Nakamura and Ludwig do not teach the limitations.
However, Mutnury teaches:
said processor is further configured to compare a plurality of bond resistances over time and extrapolate at least one future bond resistance (par 0025, By equipping the spacer pads with external contacts, the change in resistance of the spacer pads, either singly or in a daisy chain arrangement, may be monitored over time. This change in resistance may provide an indirect indication of the health of the BGA solder joints due to common mechanical stresses between the BGA solder joints and the spacer pads. In this manner, monitoring of the change in resistance may be used for predictive failure analysis, real-time monitoring, and/or other applications to provide an indication of the health of the BGA solder joints before a failure occurs, thereby enabling a more controlled and less costly operation of the information handling system.).

[Claim 14] said processor is further configured to compare the at least one future bond resistance to the predetermined resistance value and predict a time until failure (par 0025).

[Claim 15] said processor is further configured to send an alert in response to predicted time until failure being less than a predetermined value (par 0025).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma, Nakamura and Ludwig in view of Mutnury by having said processor is further configured to compare a plurality of bond resistances over time and extrapolate at least one future bond resistance and said processor is further configured to compare the at least one future bond resistance to the predetermined resistance value and predict a time until failure and said processor is further configured to send an alert in response to predicted time until failure being less than a predetermined value because it allows for one to know the overall health of the solder joints and enables a more controlled and less costly operation of the system as taught by Mutnury (par 0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        04/15/2021

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866